IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 21, 2009
                                     No. 08-41044
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

JOSE ANGEL OLIVA-MACIAS,

                                                   Defendant–Appellant,


                   Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 1:06-CR-355-ALL


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Angel Oliva-Macias appeals the sentence imposed after the district
court revoked the term of supervised release that he was serving in connection
with his 2006 conviction for illegal reentry after deportation. Oliva-Macias
argues that the district court’s written judgment of revocation conflicts with its
oral pronouncement of sentence. The Government agrees but argues that the
error is harmless. Because the parties had no opportunity at sentencing to



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-41044

consider or object to the written judgment, we review for abuse of discretion. See
United States v. Bigelow, 462 F.3d 378, 381 (5th Cir. 2006).
      Oliva-Macias pleaded true at his revocation hearing to violating the terms
of his supervised release by illegally reentering the United States in May 2008.
The district court consequently revoked Oliva-Macias’s term of supervised
release and imposed a 12-month term of imprisonment. At the same hearing,
the district court sentenced Oliva-Macias to a 24-month term of imprisonment
for his guilty plea conviction for the May 2008 illegal reentry, which was a
separate proceeding. The district court agreed to recommend that Oliva-Macias
be placed in the prison facility in Eden, Texas, but this recommendation did not
appear in the written judgment for the revocation sentence.
      If a written entry of judgment conflicts with an oral pronouncement at a
sentencing hearing, the oral pronouncement controls. Bigelow, 462 F.3d at 381,
383. Accordingly, because the district court’s oral pronouncement of sentence
conflicts with its written judgment with regard to the district court’s
recommendation that Oliva-Macias be placed at the facility in Eden, Texas, the
case is remanded for the district court to amend the written judgment to conform
to the district court’s oral pronouncement of sentence. See United States v.
Martinez, 250 F.3d 941, 942 (5th Cir. 2001).
      REMANDED.




                                        2